Filed 3/17/22 Herriott v. Wershoven CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



PAULA HERRIOTT,                                              B312079

         Plaintiff and Appellant,                            (Los Angeles County
                                                             Super. Ct. No.
         v.                                                  20TRRO00821)

MARK WERSHOVEN et al.,

     Defendants and
Respondents.



     APPEAL from an order of the Superior Court of Los
Angeles County, Glenda Veasey, Commissioner. Affirmed.

         Paula Herriott, in pro. per., for Plaintiff and Appellant.

         No appearance for Defendants and Respondents.
                             ******
      Paula Herriott (Paula)1 appeals from the trial court’s ruling
denying her applications for civil harassment restraining orders
against her uncle and two neighbors. The trial court’s ruling was
correct, so we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      Paula, her mother, and her adult sister live in two
neighboring apartment buildings in Hermosa Beach.
      Both buildings are owned by a trust created by Paula’s
now-deceased father. The current trustee is Paula’s uncle,
Parker Herriott (Parker).
      The administration of the trust is currently in litigation
before the probate court. At some point in the past, Paula and
her mother started collecting rent from the buildings’ other
tenants, and keeping that money for themselves rather than
handing it over to the trustee. The probate court enjoined
Paula’s mother from engaging in such behavior.
      Parker asked Mark Wershoven (Wershoven) and Laurie
Thibodeoux (Thibodeoux) to do repairs for the buildings’ tenants
as well as to keep an eye on the buildings. Wershoven and
Thibodeoux, who are dating, were Paula’s upstairs neighbors. In
July 2020, Paula asked Wershoven to repair a plumbing issue in
her apartment; Thibodeoux accompanied Wershoven while he did
the repairs. In August 2020, an unknown person turned down
the thermostat for the hot water heater for Paula’s building, and
Paula and her mother suspected it was Wershoven. In


1     Because some of the individuals involved in this case share
the same surname, we will use their first names; we mean no
disrespect.




                                2
September 2020, Wershoven and Thibodeoux told Parker that
Paula’s mother was having awnings installed; Parker showed up
to stop the installation because it was without his permission. In
October 2020, Wershoven and Thibodeoux told Parker that Paula
had hired tree trimmers; Parker showed up to stop the trimming
because, again, it was without his permission.
II.    Procedural Background
       In December 2020, Paula filed an application for a civil
harassment restraining order against Wershoven. She
subsequently filed separate applications for similar orders
against Thibodeoux and Parker. All three applications were
originally filed by Paula’s mother, but were rejected for filing
because Paula’s mother has been deemed a vexatious litigant.
Paula thereafter filed the exact same applications herself. The
trial court consolidated all three requests for hearing. In her
application for an order against Wershoven,2 Paula complains
that Wershoven, Thibodeoux, and Parker engaged in
“harassment” because (1) Thibodeoux “trespassed” when she
came with Wershoven to fix the plumbing problem in her
apartment; (2) Wershoven and Thibodeoux “touched” the water
heater “applicance[] without consent”; (3) Wershoven and
Thibodeoux told Parker about Paula’s and her mother’s efforts to
install an awning and trim trees because they were “hired to spy
on [Paula’s] family” and likely installed a camera that could look
across the way into Paula’s mother’s apartment; and (4)
Wershoven and Thibodeoux tampered with Paula’s car.
       On February 26, 2021, the trial court held a hearing on
Paula’s applications. After being sworn in, Paula reaffirmed the

2     On appeal, Paula did not include the applications
pertaining to Thibodeoux or Parker.




                                3
contents of her application. The trial court asked Paula if she
had any evidence to offer from a disinterested witness regarding
the tampering with cars that she alleged; Paula said she did not.
Paula provided no evidence that Wershoven, Thibodeoux, or
Parker had been the person who touched the water heater. And
the court found that Paula’s allegations regarding Thibodeoux
accompanying Wershoven to conduct repairs and her allegations
that Wershoven and Thibodeoux were reporting what they saw to
Parker did not constitute “harassment” because the latter acts
had a legitimate purpose—namely, that Parker, as the trustee
over the buildings, has the duty to “manag[e] the property that
he’s the trustee of” and the “absolute right” to “keep an eye out”
on that property. Accordingly, the court found that Paula “did
not sustain the applicable burden of proof” to obtain civil
harassment restraining orders.
       Paula filed this timely appeal.
                            DISCUSSION
       Paula argues that the trial court erred in denying her
applications for civil harassment restraining orders. A trial court
may issue a civil harassment restraining order only upon a
finding, by clear and convincing evidence, of “harassment”—that
is, upon a finding of “unlawful violence, a credible threat of
violence, or a knowing and willful course of conduct directed at a
specific person that seriously alarms, annoys, or harasses the
person, and that serves no legitimate purpose.” (Code Civ. Proc., §
527.6, subds. (a)(1), (b)(3), & (i), italics added.) We review an
order denying a restraining order for abuse of discretion
(Gonzalez v. Munoz (2007) 156 Cal.App.4th 413, 420), and any
subsidiary factual findings for substantial evidence (Harris v.
Stampolis (2016) 248 Cal.App.4th 484, 497). Where, as here, the




                                4
trial court finds that the party seeking a restraining order did not
carry her burden of proof, “‘the question for [us] becomes whether
the evidence compels a finding in favor of [that party] as a matter
of law.’” (Juen v. Alain Pinel Realtors, Inc. (2019) 32 Cal.App.5th
972, 978-979.)
       We conclude that the evidence presented does not compel a
finding that Paula is entitled to civil harassment restraining
orders against Parker, Wershoven, and Thibodeoux as a matter of
law. Paula frankly admitted that she had no evidence from a
disinterested party that any of these three individuals had
vandalized any cars; and the trial court had ample basis to
disbelieve any evidence from Paula or her mother given that they
were embroiled in “a big conflict . . . in probate court” over
management of the property. Paula never presented anything
beyond speculation that Wershoven or Thibodeoux had adjusted
the thermostat on the heater. (See Wise v. DLA Piper LLP (US)
(2013) 220 Cal.App.4th 1180, 1188 [“speculation is not
evidence”].) Thibodeoux’s act of accompanying Wershoven while
he did repairs was a one-time incident that was not a willful
course of conduct that could seriously alarm, annoy or harass
Paula. And Parker’s conduct in stopping unauthorized activity
on the property he was charged with overseeing, and
Wershoven’s and Thibodeoux’s conduct in acting as Parker’s eyes
and ears in doing so, are undoubtedly a “legitimate purpose”; as
such, their conduct falls outside the definition of “harassment.”
(Code Civ. Proc., § 527.6, subd. (b)(3); Yost v. Forestiere (2020) 51
Cal.App.5th 509, 521-522.)
       Paula responds with what boils down to four arguments.
       First, she challenges the factual support for the trial court’s
findings. Specifically, she asserts that she suffered “harassment”




                                  5
because there was evidence of surveillance and damage to the
cars. In so asserting, she is asking us to reweigh the trial court’s
factual findings, including its credibility findings. This we may
not do. (Curcio v. Pels (2020) 47 Cal.App.5th 1, 12 [in reviewing
trial court’s order on application for restraining order, “[w]e do
not determine credibility or reweigh the evidence”].) Further, she
argues that Parker’s conduct violated his duties as trustee over
the property. But whether Parker adhered to those duties is a
question for the probate court; it is not a basis for granting a civil
harassment restraining order because, for purposes of Paula’s
applications, a trial court “may enjoin only ‘harassment’ as
defined” (Byers v. Cathcart (1997) 57 Cal.App.4th 805, 812), and
until the probate court determines that Parker has violated his
duties, Parker’s legitimate interest in acting as trustee puts his
conduct squarely outside of the definition of “harassment.”
       Second, Paula contends that the trial court denied her due
process because it refused to hear her testimony and found her
not to be credible. This contention is unsupported by the record.
The trial court asked Paula to reaffirm the statements in her
application while under oath, and proceeded to ask her for
evidence in support of some of those statements. Thus, this case
is unlike Nora v. Kaddo (2004) 116 Cal.App.4th 1026, cited by
Paula, where the trial court insisted upon deciding the motion
“on the papers” and refused to entertain any testimony or other
evidence. (Id. at pp. 1028-1029.) As noted above, we may not
gainsay the trial court’s implicit credibility finding.
       Third, Paula argues that the trial court is biased against
her. We discern no bias. Contrary to what Paula suggests, the
trial court acted appropriately in taking judicial notice of the
ongoing probate proceedings to understand how Paula’s




                                  6
application fit into those proceedings. (Evid. Code, § 452, subd.
(d).) The court’s efforts to keep Paula focused on the factual
issues on which her applications turn was also appropriate, even
if the court was very direct with Paula in those efforts. It is well
settled that judicial conduct becomes impermissible bias only
when it is “‘“so prejudicial that it denie[s] [a party] a fair, as
opposed to a perfect”’” hearing (Arave v. Merrill Lynch, Pierce,
Fenner & Smith, Inc. (2018) 19 Cal.App.5th 525, 536-537);
“expressions of impatience, dissatisfaction, annoyance, and even
anger” are not enough (Liteky v. United States (1994) 510 U.S.
540, 555-556). The trial court’s efforts in this case came nowhere
near the line of impermissible bias. And Paula’s dissatisfaction
with the substance of the court’s rulings also does not constitute
bias. (People v. Guerra (2006) 37 Cal. 4th 1067, 1112, overruled
on another ground in People v. Rundle (2008) 43 Cal.4th 76, 151.)
       Lastly, Paula complains that the trial court did not address
her suspicion that Parker had somehow engaged in a “possible
crime” by duping the court clerk into thinking that Paula was a
vexatious litigant rather than her mother. Although the trial
court acknowledged that the court clerk initially labored under
the mistaken belief that Paula was a vexatious litigant, the clerk
realized the mistake and allowed Paula to file the applications.
What is more, the court clerk’s momentary mistake could not
possibly have any effect on the trial court’s ruling on the merits.




                                 7
                        DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                    ______________________, J.
                                    HOFFSTADT
We concur:



_________________________, P. J.
LUI



_________________________, J.
ASHMANN-GERST




                                8